Citation Nr: 9901310	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service connected 
residuals of a fracture of the left femur, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
service connected residuals of a fracture of the left 
intertrochanteric (left hip).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
March 1981 with subsequent service in the reserves.

In August 1988 while returning home from reserve duty, the 
veteran was involved in a vehicular accident wherein he 
sustained injuries which are the subject of this decision.

The veteran filed a claim for service connection for 
disabilities to include residuals of a fracture of the left 
femur and residuals of a fracture of the left 
intertrochanteric in December 1994.  This appeal arises from 
a March 1995 rating decision of the Columbia, South Carolina 
Regional Office (RO).  A Notice of Disagreement was filed in 
March 1995 and a Statement of the Case was issued that same 
month.  A substantive appeal was filed in June 1995 with a 
request for a hearing at the RO before a member of the Board.  
In a June 1995 statement of the veterans representative, the 
representative indicated that the veteran wanted a hearing at 
the RO before a local hearing officer in lieu of a hearing at 
the RO before a member of the Board.  In January 1996, a 
hearing at the RO before a local hearing officer was held.

This case was previously before the Board in May 1997 and was 
remanded to the RO for further development.  It was returned 
to the Board in February 1998 and was again remanded to the 
RO for further development.  The case was thereafter returned 
to the Board in October 1998.

The question of whether separate ratings may be assigned any 
neurological or vascular aspects of the service connected 
fracture of the left femur or hip is the subject of the 
REMAND portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred by failing to grant a 
rating in excess of 10 percent for his service connected 
residuals of a fracture of the left femur.  He additionally 
contends that the RO erred by failing to grant a compensable 
rating for his service connected residuals of a fracture of 
the left hip.  He maintains that he suffers from symptoms to 
include difficulty walking, squatting, climbing stairs and 
pain and swelling of the left hip and left leg that warrant a 
higher evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for a rating in 
excess of 10 percent for service connected residuals of a 
fracture of the left femur.  It is additionally the decision 
of the Board that the evidence supports a rating of 10 
percent disabling for muscle herniation as part of the 
service connected residuals of a fracture of the left femur.  
It is further the decision of the Board that the evidence 
supports the veterans claim for a increased rating to 10 
percent disabling for service connected residuals of a 
fracture of the left hip. 


FINDINGS OF FACT

1.  The veterans residuals of a fracture of the left femur 
and left hip are manifested by complaints of difficulty 
walking, squatting, climbing stairs and pain and swelling of 
the left hip and left leg.

2.  The veterans fractured femur is mildly disabling.

3.  The veterans residuals of a fracture of the left femur 
include a scar and muscle herniation.

4.  The current symptoms and clinical findings demonstrate 
the presence of degenerative arthritis of the left hip with 
limitation of motion, although noncompensable under rating 
codes pertaining to limitation of motion of the thigh.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a fracture of the left femur have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 
7319 (1998).

2.  The criteria for the assignment of a rating of 10 percent 
for muscle herniation of the left femur have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.14, 4.73, Diagnostic Code 5326 (1998). 

3. The criteria for the assignment of a rating of 10 percent 
for residuals of a fracture of the left hip have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5003 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1994, the veteran filed a claim for service 
connection for disabilities to include residuals of injury to 
left hip, knee and leg.

On a VA examination in January 1995, the veterans history 
was that he was in a high speed head on motor vehicle 
accident in 1988, while returning from active duty.  At that 
time he suffered a left intertrochanter femur fracture, left 
mid shaft femur fracture and left mid shaft humerus fracture.  
He had a prolonged rehabilitative course since that time with 
weakness of his left side and persistent pain.  He stated 
that he had pain of his left femur on a daily basis.  On 
physical examination, the veteran walked with a non-antalgic 
gait with no detectable limp.  His bilateral Trendelenburg 
stance was negative.  He had a well healed, long lateral scar 
along his left femur.  There were two muscle herniations at 
the scar level where there was a palpable defect in the IT 
band.  There was no erythema, induration or swelling about 
the scar and there was no evidence of infection.  The range 
of motion of his knee was full extension to 120 degrees.  
Lachmanns, anterior posterior JOR and varus agus 
laxity were negative.  His left hip motion was 10 degrees of 
extension, 105 degrees of flexion, 40 degrees of abduction, 
25 degrees of external rotation and 15 degrees of internal 
rotation.  There was no significant pain with rotation of the 
hip.  There was also no palpable or audible crepitus of the 
hip.  He had 5/5 strength in both lower extremities, 
including his quadriceps, hamstrings, hip flexors and hip 
extensors.  He did have some left sided abduction weakness.  
The assessment was that the veteran was involved in a high 
speed motor vehicle accident and suffered a left 
intertrochanter fracture that was treated by open reduction 
and internal fixation and which was currently healed.  He 
also had a left mid shaft femur fracture treated by open 
reduction and internal fixation, which was also currently 
healed.  

By rating action of March 1995, service connection for a 
fracture, left femur, status post open reduction and internal 
fixation, healed (claim for left knee and leg injury 
referable thereto) was granted with a 0 percent evaluation 
assigned.  Service connection for a fracture, left 
intertrochanter, status post open reduction and internal 
fixation, healed (claim for left hip injury referable 
thereto) was granted with a 0 percent evaluation assigned. 

Associated with the claims file was an April 1995 report from 
Joel R. Graziano, M.D., wherein it was indicated that the 
veterans history was of a fractured femur and a fractured 
left hip in 1988.  He had done reasonably well but still 
reported problems with work.  He had trouble squatting.  He 
had to help himself up with his right arm when he squatted 
down deeply.  On physical examination, the veteran showed the 
same range of motion of the left hip as compared to the 
right.  There was no leg length inequality and no atrophy was 
demonstrated.  He did show some stasis changes of the lower 
leg from about the knee down with staining of the tissues.  
The pulses on the left leg might have been slightly weaker 
than that on the right side.  He had complaints of discomfort 
in the knee and discomfort with bending and squatting that 
impaired his mobility at work.  

At the RO hearing in January 1996, the veteran testified that 
he had difficulty with walking, mobility and getting up and 
down.  He was a maintenance mechanic and worked with heavy 
equipment.  His legs would swell everyday.  He had poor 
circulation and cramps in the left leg.  He had difficulty 
with prolonged standing and sitting and climbing stairs.

By rating action of July 1996, evaluation of a healed 
fracture of the left femur was increased to 10 percent 
disabling. 

On a VA examination in June 1997, the veteran claimed he had 
increased pain in the left thigh, left knee and left hip.  He 
stated he had numbness in the left second and third toes with 
a tingling sensation.  He currently had difficulty squatting 
and kneeling secondary to his left lower extremity pain.  On 
physical examination there was a well-healed 35 cm scar over 
the lateral aspect of the left thigh.  There was herniation 
of the vastus lateralis through the IT band at two places.  
The left hip had flexion to 120 degrees and full extension.  
There was external rotation to 30 degrees and internal 
rotation to 25 degrees.  There was no pain with internal or 
external rotation, flexion or extension.  There was no 
effusion of the left knee.  There was no tenderness to 
palpation along the medial or lateral joint lines.  There was 
mild crepitation with flexion/extension.  The range of motion 
was 0-135 degrees.  The anterior drawer and posterior drawer 
were negative and there was no instability to varus or valgus 
stress at 30 degrees of flexion.  There was some decreased 
sensation to light touch along the plantar surface of the 
second and third toe on the left foot.  The x-rays of the 
left hip demonstrated a retained screw in the left femoral 
neck.  The head was spherical without evidence of 
degenerative changes.  The x-rays of the left femur showed a 
well healed diaphyseal fracture with retention of two 
cortical screws where a previous plate had been.  There was 
no evidence of nonunion, infection or other pathological 
processes.  The x-rays of the left knee showed the left knee 
was without narrowing of the medial, lateral or 
patellofemoral compartment.  There was no osteophyte 
formation and no other lesions present.  The findings were 
considered normal for the veterans age.  

The impressions included status post left segmental femur 
fracture, currently healed with some internal rotation 
deformity.  There was no evidence of degenerative joint 
disease of the left hip, knee or ankle.  There was a well 
healed surgical scar with herniation of the vastus lateralis 
to the IT band in two places.  The examiner noted that on the 
examination there did not appear to be any weakened movement 
or excess fatigability or incoordination in the left hip, 
knee or ankle.  There was a subjective history of pain which 
was not elicitable on examination.  It was, however, possible 
that there could be functional loss of motion and pain during 
flare ups in the veterans subjective symptoms.  This could 
also be accompanied by fatigability and coordination.  It was 
not possible for the examiner to determine the extent to 
which the flare ups inhibited the veterans functional 
ability when the left leg was used repetitively, as these 
were not present on examination.

On a June 1988 VA joints examination, the veteran presented 
with left hip and knee pain.  He had difficulty going up and 
down stairs and squatting, and he fatigued quickly.  He was 
also incoordinated.  On physical examination, the veteran had 
mild atrophy of his left thigh.  He had a 16 inch lateral 
incision in his thigh with two defects in the lateral fascia 
which was about 3 cm in length.  They were nontender.  He had 
0 to 95 degrees of left knee motion, 0 to 90 degrees of left 
hip motion and flexion.  He had 20 degrees of internal 
rotation.  He had a 2 cm leg length discrepancy, with the 
left being less than the right.  The x-rays showed that he 
had well healed fractures with mild degenerative changes of 
his left hip and none in his knee.  The assessment included 
post traumatic arthritis, mild disability.

On an August 1998 VA neurological disorders and miscellaneous 
examination, the veteran alleged left hip and knee pain.  He 
had difficulty walking and he had noted numbness over the 
second and third left toes.  He reported a sensation of 
constant pain in his left hip and knee.  The veteran required 
some assistance for negotiation of stairs.  The neurological 
exam results showed that the cranial nerves II-XII were 
within normal limits.  The motor examination revealed full 
and equal strength in all four extremities.  The deep tendon 
reflexes were 1 and symmetrical in both upper and lower 
extremities.  Plantar stimulation produced flexor responses.  
Sensory examination was in touch to light touch, pinprick and 
position sense.  A left lateral hip incision was noted to be 
well healed.  A division of muscular fibers was noted at the 
mid incision with palpable depression over a well healed area 
of the skin.  There was no crepitus noted at the knees or 
hips.  Sensation was normal.  Romberg was negative.  The 
veterans gait was antalgic, favoring the left hip.  The 
range of motion of the left knee was 0-90 degrees.  He was 
able to flex the left hip to 110 degrees.  He was able to 
fully extend and he demonstrated full abduction and adduction 
at the left hip.  No point tenderness was noted.  The 
assessments included motor vehicle accident with multiple 
fractures of the left lower extremity with continued 
degenerative pain at the left hip and knee.  There was 
subjective numbness over the second and third left toes 
suggesting possible traumatic peripheral neuropathy versus 
radiculopathy.

II.  Analysis

The veterans claims for an increased ratings for service 
connected residuals of a fracture of the left femur and for 
service connected residuals of a fracture of the left hip are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the veteran has presented 
claims that are plausible.  The Board is also satisfied that 
all relevant evidence has been developed and that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a). 

By rating action in March 1995, service connection was 
awarded for a fracture of the left femur, status post open 
reduction and internal fixation, healed; a 0 percent rating 
was assigned from December 1994 under Diagnostic Code (DC) 
5255.  A 10 percent rating was assigned by rating action in 
July 1996, effective from December 1994, under DC 5255 of 
VAs Schedule for Rating Disabilities, 38 C.F.R. Part 4.  By 
rating action in March 1995, service connection was awarded 
for a fracture of the left intertrochanter, status post open 
reduction and internal fixation, healed; a 0 percent rating 
was assigned from December 1994 under DC 5250 of VAs 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the persons ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimants condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (1998).

1.  Increased rating for service connected residuals of a 
fracture of the left femur

Under applicable criteria, a 20 percent rating is warranted 
for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is warranted for fracture of surgical neck of the 
femur with false joint.  A 60 percent rating is also 
warranted for fracture of shaft or anatomical neck of the 
femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.  An 80 percent rating is 
warranted for fracture of shaft or anatomical neck of the 
femur with nonunion, with loose motion (spiral or oblique 
fracture).  The current rating of 10 percent contemplates 
malunion of the femur with a slight knee or hip disability.  
38 C.F.R. Part 4, Diagnostic Code 5255.

Additionally, a 10 percent rating may be assigned for muscle 
hernia, extensive without other injury to the muscle.  38 
C.F.R. Part 4, Diagnostic Code 5326.

Implicit within the language of 38 U.S.C.A. § 1155 is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate him 
for the actual impairment of his earning capacity.  Brady v. 
Brown, 4 Vet.App. 203, 206 (1993).  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  In this case, the veteran is already 
receiving a separate rating for hip symptomatology.  Thus, in 
considering the rating to be assigned the femur fracture, any 
limitation of motion of the hip will not be considered as it 
will be considered in the rating for the hip disability.  

In this case, there is no evidence that the veteran has a 
false joint or nonunion of the femur.  X-rays in June 1997 
reveal near gross anatomical alignment of the femur at the 
point of the prior fracture site, although there was mild 
varus deformity.  Left knee x-rays taken in June 1997 were 
normal for the veterans age and showed no abnormalities.  
There was mild atrophy of the thigh.  Knee motion was from to 
0 to 95 degrees on the June 1998 VA joints examination  and 
from 0 to 90 degrees on an August 1998 VA neurological 
examination.  These limitations of motion would not warrant a 
compensable evaluation.  Flexion of the knee limited to 60 
degrees is noncompensable as is extension limited to 5 
degrees.  See 38 C.F.R. Part 4, Diagnostic Codes 5260 and 
5261.  VA examination in June 1997 revealed no knee 
instability and no effusion.  At this same examination, the 
examiner noted that it was not possible to determine 
additional loss of range of motion with functional use.  He 
also noted that pain was not elicitable at the examination.  
In short, the findings are analogous to no more than slight 
disability.

However, the evidence supports the finding of a rating of 10 
percent disabling for the muscle herniation of the scar of 
the veterans left femur as there is evidence of extensive 
muscle hernia.  At the June 1997 VA examination, it was 
indicated that the veteran had a well healed 35 cm scar over 
the lateral aspect of the left thigh.  There was herniation 
of the vastus lateralis through the IT band at two places.  
On the June 1998 VA examination, it was indicated that the 
veteran had a 16 inch lateral incision in his thigh with two 
defects in the lateral fascia of about 3 centimeters in 
length which were non tender.  An assignment of a separate 
rating is appropriate in this case, as the symptomatology of 
the muscle herniation and scar of the left femur exists 
separate from the disability the veteran suffers as a result 
of the residuals of a fracture of the left femur.  The Court 
held in the case of Esteban v. Brown, 6 Vet. App. 259 (1994) 
that an appellant might be entitled to separate ratings for 
residuals of an injury to include painful scars and muscle 
damage if the assignment of the additional rating did not 
violate the prohibition against pyramiding under 38 C.F.R. 
§ 4.14.  The critical element in determining whether separate 
conditions referable to the same disability may be assigned 
separate ratings is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other conditions.  

The undersigned notes that the criteria for rating muscle 
injuries have changed since the initial filing of this claim.  
However, the rating criteria under the Diagnostic Code 
pertaining to muscle herniation (Diagnostic Code 5326) have 
not.  Since a 10 percent rating is the highest assignable 
under this code, the undersigned finds that the veteran will 
not in any way be prejudiced by the Boards consideration of 
this matter at the current time.

2.  Increased rating for service connected residuals of a 
fracture of the left hip

Under applicable criteria, a 60 percent rating is warranted 
for favorable ankylosis of the hip, in flexion at an angle 
between 20 degrees and 40 degrees, and slight adduction or 
abduction.  A 70 percent rating is warranted for intermediate 
ankylosis of the hip.  A 90 percent rating is warranted for 
unfavorable ankylosis of the hip, extremely unfavorable 
ankylosis, the foot not reaching ground, crutches necessary.  
38 C.F.R. Part 4, Diagnostic Code 5250.

Additionally, a 10 percent rating is warranted for 
degenerative arthritis (hypertrophic or osteoarthritis); 
[d]egenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, no added under diagnostic code 5003.  
38 C.F.R. Part 4, Diagnostic Code 5003.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  Where limited to 30 degrees, a 20 percent 
rating is assignable.  38 C.F.R. Part 4, Diagnostic Code 
5252.  Limitation of extension of the thigh to 5 degrees 
warrants a ten percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 5251.  Limitation of rotation of the thigh, cannot toe-
out more than 15 degrees warrants a 10 percent rating.  A 10 
percent rating is also assignable when there is limitation of 
adduction of the thigh, cannot cross legs.  Where there is 
limitation of abduction of thigh with motion lost beyond 10 
degrees, a 20 percent rating is assignable.  38 C.F.R. Part 
4, Diagnostic Code 5253.  

With regard to the left hip, there is evidence of arthritis.  
At the June 1998 VA examination, the x-rays showed that the 
veteran had mild degenerative changes of his left hip.  The 
assessment included post traumatic arthritis, mild 
disability.  At the August 1998 VA examination, the examiner 
indicated the veteran had been in a motor vehicle accident 
with continued degenerative pain at the left hip.  Although 
arthritis of the left hip was not specifically mentioned in 
the rating decisions in this case, the RO in the August 1998 
supplemental statement of the case acknowledged that on the 
June 1998 examination, the x-rays showed that the veteran had 
mild degenerative changes of his left hip.  There was no 
attempt to disassociate the arthritis of the left hip from 
the residuals of a fracture of the left hip, and the 
undersigned will consider it part of the service connected 
hip fracture. 

On the June 1997 VA examination, the veterans left hip had 
flexion to 120 degrees and full extension.  External rotation 
was to 30 degrees and internal rotation was to 25 degrees.  
There was no pain on movement.  Normal flexion of the hip is 
from 0 to 125 degrees.  The examiner noted that he could not 
quantify additional functional loss as there was no weakened 
movement, excess fatigability, incoordination or pain at the 
time of the examination.  A higher rating based on functional 
loss is thus not warranted. 

On the June 1998 VA Joints examination, the veteran had 0 to 
90 degrees of left hip motion.  He had 20 degrees of internal 
rotation.  At the August 1998 VA neurological examination, 
flexion of the hip was to 110 degrees.  The veteran was able 
to fully extend the hip, and he demonstrated full abduction 
and adduction.  There was no point tenderness.  As the above 
evidence demonstrates, while there is some limitation of hip 
motions, they do not meet the criteria for a compensable 
rating under the diagnostic codes pertaining to limitation of 
motion of the hip.  However, a 10 percent rating is warranted 
under Diagnostic Code 5003 due the presence of arthritis, 
with some limitation of motion--albeit not compensable.  
Accordingly, the evidence supports the grant of an increased 
rating to 10 percent and no greater rating for residuals of a 
fracture of the left hip.



ORDER

Entitlement to a rating in excess of 10 percent for service 
connected residuals of a fracture of the left femur is 
denied.

Entitlement to a 10 percent rating for muscle herniation of 
the left femur is granted, subject to the applicable criteria 
governing the award of monetary benefits.

Entitlement to an increased rating of 10 percent for service 
connected residuals of a fracture of the left hip is granted, 
subject to the applicable criteria pertaining to the grant of 
monetary benefits. 

REMAND

In the most recent Board decision of February 1998, it was 
requested that a neurologist determine if the veteran has any 
neurological manifestations referable to the fractures of the 
left hip or left femur.  If so, the nerve affected, the 
manifestations referable thereto and the degree of severity 
were to be specified.  A neurological examination was 
conducted, but the information contained therein is 
insufficient to determine if the veteran is entitled to an 
additional rating based on nerve involvement.  Specifically, 
the examiner said the veteran had possible traumatic 
peripheral neuropathy versus radiculopathy.  It does not 
appear that any diagnostic tests were ordered to attempt to 
obtain a more definitive diagnosis and etiology for the 
veterans complaints.  The United States Court of Veterans 
Appeals (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders, and imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand.  Furthermore, the Court held that 
where the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
undersigned finds that the prior Remand decision was not 
complied with.

Similarly, in the last Remand, the physician was requested to 
determine whether the veteran had any circulatory problems 
referable to the left lower extremity; and if so, the exact 
nature of any such problems and the manifestations and 
severity referable thereto were to be described.  This was 
not accomplished.  Accordingly, the issues of whether 
separate ratings are warranted for any neurological or 
vascular abnormalities resulting from the service connected 
disabilities of the left lower extremity are being Remanded 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for neurological 
or vascular complaints referable to the 
service connected left leg disability.  
After securing the necessary releases, 
the RO should obtain these records.

2. The veteran should be afforded a VA 
examination by a neurologist to determine 
whether it is at least as likely as not 
that the veteran has any neurological 
manifestations resulting from his service 
connected disabilities of the left lower 
extremity.  All indicated tests and 
studies necessary to make this 
determination should be accomplished.  If 
such involvement is present, the nerve(s) 
affected and the severity of same should 
be discussed.  The claims folder must be 
made available to the examiner for review 
before the examination. 

3.  The veteran should be afforded a VA 
examination by a vascular specialist to 
determine whether it is at least as 
likely as not that the veteran has any 
vascular manifestations resulting from 
his service connected disabilities of the 
left lower extremity.  All indicated 
tests and studies necessary to make this 
determination should be accomplished.  If 
such involvement is present, all 
manifestations should be described, and 
it should be noted whether the arteries 
or veins are affected.  Moreover, the 
severity of any manifestations should be 
discussed.  The claims folder must be 
made available to the examiner for review 
before the examination. 
 
4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  A determination should be made 
if separate ratings may be assigned for 
any vascular or neurological 
abnormalities referable to the fractured 
femur or left hip.  A supplemental 
statement of the case should be issued to 
the veteran and any representative, and 
they should be given the opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for continuation of appellate review.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
purpose of this REMAND is to further develop the record.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 2 -
